              Case 2:19-cv-05337-DJH Document 1 Filed 10/07/19 Page 1 of 5




 1
     Gerald Barrett, Esq. SBN: 005855
     WARD, KEENAN & BARRETT, P.C.
 2   2141 East Camelback Road, Suite 100
     Phoenix, AZ 85016
 3
     Tel: 602-279-1717
 4   Fax: 602-279-8908
     Email: gbarrett@wardkeenanbarrett.com
 5
     Attorney for Plaintiffs
 6

 7                       IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9

10   Aaron Butler, as Trustee of the Plaintiff Taft-   Case No.:
11
     Hartley Trust Funds; Bryan DeWitt, as
     Trustee of the Plaintiff Taft-Hartley Trust
12   Funds; Arizona Pipe Trades Health and             COMPLAINT
13
     Welfare Trust Fund, a Taft-Hartley Trust
     Fund; Arizona Pipe Trades Pension Fund, a
14   Taft-Hartley Trust Fund; Arizona Pipe Trades
15
     Defined Contribution Pension Fund, a Taft-
     Hartley Trust Fund; Arizona Pipefitting
16   Trades Joint Apprenticeship Trust Fund, a
     Taft-Hartley Trust Fund; Pipe Trades Industry
17
     Program of Arizona, a Trust; and, Local
18   Union No. 469 of United Association of
     Journeymen and Apprentices of the Plumbing
19
     and Pipefitting Trade, a Labor
20   Organization,
                                  Plaintiffs,
21

22                        vs.
23
     R. E. Lee Mechanical Contracting, Inc., an
24   Arizona corporation,
25
                                 Defendant.
26

27

28




                                               - 1 -
                  Case 2:19-cv-05337-DJH Document 1 Filed 10/07/19 Page 2 of 5




 1          Plaintiffs allege as follows:
 2          A.       Count One - Enforcement of Collective Bargaining Agreement
 3          1.       Count One is brought to enforce the terms of a collective bargaining
 4   agreement. Accordingly, the Court has subject matter jurisdiction pursuant to Section 301
 5   of the Labor Management Relations Act, 29 U.S.C. § 185.
 6          2.       Venue is appropriate as the delinquent employee fringe benefit
 7   contributions at issue are received by each of the Plaintiff Trust Funds at a depository in
 8   Phoenix, Maricopa County, Arizona.
 9          3.       Each Plaintiff maintains its principal place of business in Phoenix,
10   Maricopa County, Arizona.
11          4.       Plaintiff Local Union No. 469 of the United Association of Journeymen and
12   Apprentices of the Plumbing and Pipe Industry (Local 469) is a labor organization within
13   the meaning of the federal labor laws.
14          5.       Plaintiff Arizona Pipe Trades Health and Welfare Trust Fund, Plaintiff
15   Arizona Pipe Trades Pension Trust Fund, Plaintiff Arizona Pipe Trades Defined
16   Contribution Pension Trust Fund, Plaintiff Arizona Pipefitting Trades Joint
17   Apprenticeship Trust Fund and Plaintiff Pipe Trades Industry Program of Arizona
18   (collectively referred to as “Trust Funds”) are each a designated third-party beneficiary
19   to a multi-employer, collective bargaining agreement between Plaintiff Local 469 and
20   various contractors, including Defendant.
21          6.       Each of the Plaintiff Trust Funds is empowered by the Employee
22   Retirement Income Security Act (ERISA) 29 U.S.C. § 1001, et seq. to sue and be sued as
23   an entity.
24          7.       Plaintiffs Bryan DeWitt and Aaron Butler are each duly appointed trustees
25   of the Plaintiff Trust Funds.
26          8.       Defendant R.E. Lee Mechanical Contracting, Inc. maintains its principal
27   place of business in Pima County, Arizona and conducts business in several Arizona
28   counties.


                                                  - 2 -
                 Case 2:19-cv-05337-DJH Document 1 Filed 10/07/19 Page 3 of 5




 1          9.      Defendant, at all relevant times, has been and remains bound by the terms
 2   of a collective bargaining agreement with Plaintiff Local 469 (Agreement) requiring,
 3   among other things, Defendant to comply with the reporting and fringe benefit payment
 4   obligations described herein.
 5          10.     The Agreement requires Defendant to file a contribution report form on a
 6   monthly basis, with the various Plaintiff Trust Funds, listing the names of each employee
 7   performing covered work during the prior month and the number of hours worked by
 8   each employee.
 9          11.     Under the Agreement, Defendant is further obligated to pay fringe benefit
10   contributions to each of the various Plaintiff Trust funds based on the number of hours
11   worked pursuant to the contribution rates set forth in the Agreement.
12          12.     Under the Agreement, Defendant is further required to deduct a specified
13   amount from the wages of each employee who signed a dues authorization check off
14   form and remit that to Plaintiff Local 469 as and for dues payment and a specific sum
15   from each employee who signed an authorization a specific sum as and for a contribution
16   to the political action committee.
17          13.     Defendant has filed contribution reporting forms for work performed in
18   July and August 2019, but has not paid all contributions owed.
19          14.     Based on reports filed by Defendant and taking into account all payments
20   received to date, Defendant owes:
21          A.      $42,858.90 for contributions for hours worked in July 2019;
22          B.      $35,608.63 for hours worked in August 2019.
23          15.     The Trust Agreements for the Plaintiffs Health and Welfare Fund, Pension
24   Fund, Defined Contribution Plan and Joint Apprenticeship Fund provide for the
25   assessment of liquidated damages in the amount of ten percent of the amount due when
26   contributions are not timely paid.
27          16.     Based on reports filed by Defendant and taking into account all payments
28   received to date, Defendant owes:


                                                - 3 -
                 Case 2:19-cv-05337-DJH Document 1 Filed 10/07/19 Page 4 of 5




 1          A.      $4,285.89 for liquidated damages relating unpaid contributions for hours
 2                  worked in July 2019;
 3          B.      $3,560.86 for liquidated damages relating unpaid contributions for hours
 4                  worked in August 2019.
 5          17.     The various Agreements and Declarations of Trust provide that Plaintiff
 6   Trust Funds are entitled to recover their attorneys’ fees and court costs incurred as a
 7   result of collection efforts. This includes any post-judgment collection efforts.
 8          18.     Plaintiffs have incurred and will continue to incur attorney’s fees, court
 9   costs and other costs of collection.
10          19.     Plaintiffs are entitled to recover pre-judgment interest.
11          WHEREFORE, Plaintiffs pray that the Court grant judgment in their favor and
12   against Defendant Employer (a) in the amount alleged for contributions and liquidated
13   damages in the amounts alleged above; (b) ordering Defendant to prospectively report
14   and make payments in a timely fashion; and; (c) and in the amount for Plaintiffs’
15   prejudgment interest, attorneys’ fees and all other relief deemed by the Court to be
16   appropriate.
17          C.      Count Two - Enforcement of ERISA
18          20.     Plaintiff Trust Funds incorporate paragraphs 2 through 19.
19          21.     Count Two is brought to remedy Defendant’s breach of 29 U.S.C. § 1145.
20   Accordingly, the Court has subject matter jurisdiction pursuant to Section 301 of the
21   Labor Management Relations Act, 29 U.S.C. § 1132.
22          22.     By failing to pay contributions to the various Plaintiff Trust Funds,
23   Defendant has breached 29 U.S.C. § 1145.
24          23.     As provided by 29 U.S.C. § 1132, Plaintiff Trust Funds are entitled to entry
25   a judgment for the delinquent contributions, liquidated damages, pre-judgment interest,
26   attorney’s fees court costs and other relief.
27          WHEREFORE, Plaintiffs pray that the Court grant judgment in their favor and
28   against Defendant Employer (a) in the amount alleged for contributions and liquidated


                                                 - 4 -
              Case 2:19-cv-05337-DJH Document 1 Filed 10/07/19 Page 5 of 5




 1   damages in the amounts alleged above; (b) ordering Defendant to prospectively report
 2   and make payments in a timely fashion; and; (c) and in the amount for Plaintiffs’
 3   prejudgment interest, attorneys’ fees and all other relief deemed by the Court to be
 4   appropriate.
 5          Dated this 7th day of October 2019.
 6
                                               WARD, KEENAN & BARRETT, P.C.
 7

 8
                                               s/Gerald Barrett
 9                                             Gerald Barrett
                                               2141 East Camelback Road, Suite 100
10
                                               Phoenix, AZ 85016
11                                             Tel: 602-279-1717
                                               Fax: 602-279-8908
12
                                               Email: gbarrett@wardkeenanbarrett.com
13                                             Attorney for Plaintiffs
14

15

16   Certificate of Service
     I hereby certify that on the 7th
17
     day of October, 2019, I electronically
18   transmitted the foregoing to the Clerk
     of the U.S. District Court using the
19
     CM/ECF System for filing and transmittal.
20
     s/Mary Farley
21

22

23

24

25

26

27

28




                                                  - 5 -
